 



Exhibit 10.2
PROCENTURY CORPORATION
ANNUAL INCENTIVE PLAN
Amended and Restated
Effective November 14, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                     
 
                    SECTION 1.   ESTABLISHMENT AND PURPOSE     1   SECTION 2.  
DEFINITIONS     1  
 
    2.1     DEFINITIONS     1   SECTION 3.   ADMINISTRATION     5  
 
    3.1     POWERS AND AUTHORITY     5  
 
    3.2     DETERMINATIONS     5  
 
    3.3     DELEGATION     5  
 
    3.4     BOOKS AND RECORDS     5  
 
    3.5     INDEMNIFICATION     6   SECTION 4.   PARTICIPATION     6  
 
    4.1     PARTICIPATION     6  
 
    4.2     CONTINUING PARTICIPATION     6   SECTION 5.   TARGET INCENTIVE
AWARDS, INCENTIVE AWARDS AND PERFORMANCE GOALS     6  
 
    5.1     IN GENERAL     6  
 
    5.2     CRITERIA FOR PERFORMANCE GOALS     6  
 
    5.3     LIMIT ON INCENTIVE AWARDS     7   SECTION 6.   VALUATION AND PAYMENT
OF INCENTIVE AWARDS     7  
 
    6.1     AMOUNT OF AWARD     7  
 
    6.2     ADJUSTMENTS TO AMOUNT OF AWARD     7   SECTION 7.   MANNER OF
PAYMENT     8   SECTION 8.   FORFEITURE     9   SECTION 9.   AMENDMENT AND
TERMINATION OF PLAN     9   SECTION 10.   MISCELLANEOUS PROVISIONS     9  
 
    10.1     BENEFITS NOT GUARANTEED     9  
 
    10.2     NO RIGHT TO PARTICIPATE     9  
 
    10.3     UNIFORMITY     9  
 
    10.4     EMPLOYMENT RIGHT     9  
 
    10.5     ASSIGNMENT     10  
 
    10.6     UNFUNDED PLAN     10  
 
    10.7     TAX WITHHOLDING     10  
 
    10.8     NOTICES     10  

i



--------------------------------------------------------------------------------



 



                     
 
    10.9     SEVERABILITY     10  
 
    10.10     GOVERNING LAW     10  
 
    10.11     EFFECTIVE DATE     10  

ii



--------------------------------------------------------------------------------



 



PROCENTURY CORPORATION
ANNUAL INCENTIVE PLAN
(Amended and Restated Effective November 14, 2007)
SECTION 1.
ESTABLISHMENT AND PURPOSE
     The purpose of the Plan is to advance the interests of ProCentury and its
shareholders by providing certain of its corporate officers and key employees
with annual incentive compensation which is tied to the achievement of
pre-established and objective performance goals. The Plan is intended to provide
Participants with annual incentive compensation which is not subject to the
deduction limitation rules prescribed under Section 162(m) of the Code and
should be construed to the extent possible as providing for remuneration which
is “qualified performance-based compensation” within the meaning of Section
162(m) of the Code and the regulations promulgated thereunder. The Plan is
intended to qualify for an exemption from the deferred compensation plan rules
prescribed under Section 409A of the Code as a short-term deferral arrangement.
The Plan is amended and restated effective November 14, 2007, in order to comply
with the requirements of Section 409A of the Code.
SECTION 2.
DEFINITIONS
     2.1 DEFINITIONS. The following terms shall have the following meanings as
used in this Plan:

  (a)   “ACCOUNTING DATE” means the last day of a Performance Period.     (b)  
“ANNUAL PAYMENT DATE” means the 15th day of the third calendar month next
following the end of each Performance Period.     (c)   “BASE SALARY” means,
with respect to any Participant for any Performance Period, the annual rate of
salary of the Participant in effect at the time the Target Incentive Award was
established and approved for the Participant for that Performance Period.    
(d)   “BENEFICIARY” means each person, trust or entity designated by the
Participant, on the form provided by the Company, to receive any amount payable
under the Plan in the event of a Participant’s death, or in the absence of such
a designation, the Participant’s estate.     (e)   “BOARD” means the Company’s
Board of Directors or, to the extent it delegates authority to the Committee,
the Committee.     (f)   “CEO” means at any time the person serving or acting at
such time as the chief executive officer of ProCentury.

 



--------------------------------------------------------------------------------



 



  (g)   “CODE” shall mean the Internal Revenue Code of 1986, as amended.     (h)
  “COMMITTEE” means the compensation committee, if any, or other committee of
the Board duly appointed to administer the Plan and having such powers as shall
be specified by the Board. Notwithstanding anything to the contrary contained in
this Plan, if the Company is subject to Section 162(m) of the Code, the
Committee shall be composed of, or otherwise any determination regarding any
Award with respect to any person constituting a “covered employee” within the
meaning of Section 162(m) of the Code shall be made by, not less than two
directors, each of whom is intended to be an “outside director” within the
meaning of Section 162(m) of the Code and a “non-employee director” under
Rule16b-3 of the Exchange Act.     (i)   “COMPANY” means ProCentury, each of its
Subsidiaries, and successors, and assigns of each of the foregoing.     (j)  
“DISABILITY” shall have the same meaning as defined in the Company’s long-term
disability plan as in effect from time to time or, if there is no such plan in
effect at the applicable time, a Participant’s inability to discharge his/her
responsibilities to the Company by reason of physical or mental illness or
incapacity, whether arising out of sickness, accident or otherwise, which shall
be evidenced by the written determination of a qualified medical doctor selected
by the Company specifying the date upon which such disability commenced and that
it has continued uninterrupted for at least one hundred eighty (180) days. For
this purpose, any person who qualifies for a credit against income taxes under
Section 22 of the Code shall be considered disabled.     (k)   “EXECUTIVE” means
the corporate officers of the Company and such other key employees designated by
the Committee and approved by the Board.     (l)   “FAIR MARKET VALUE” means, as
of any date, the value of a share of Stock or other property as determined by
the Board, in its sole discretion, or by ProCentury, in its sole discretion, if
such determination is expressly allocated to ProCentury herein, subject to the
following:

  (1)   If there is a trading market for the Stock, the Fair Market Value of a
share of Stock shall be the daily trading price as of the close of market (or,
if there is no such closing price, the mean of the closing bid and asked prices)
on such date quoted by Nasdaq or such other national or regional securities
exchange or market system constituting the primary market for the Stock, as
reported in The Wall Street Journal or such other source as ProCentury deems
reliable. If the relevant date does not fall on a day on which the Stock was
traded, Fair Market Value shall be such closing price

2



--------------------------------------------------------------------------------



 



      (or the mean of the closing bid and asked prices) quoted for the most
recent day prior to such date on which the Stock was so traded.

  (2)   If there is no public market for the Stock, the Fair Market Value of a
share of Stock shall be as determined by the Board without regard to any
restriction other than a restriction which, by its terms, will never lapse.

  (m)   “FOR CAUSE” means, with respect to any Participant: (1) being convicted
of, pleading guilty to, or confessing to any act of fraud, misappropriation or
embezzlement against the Company or being convicted of or pleading guilty to a
felony; (2) willfully, other than pursuant to the advice of Company legal
counsel, violating or causing the Company to violate a law which, in the opinion
of Company legal counsel, is reasonable grounds for civil or criminal penalties
against the Company or its Board; (3) not correcting within thirty (30) days
after receipt of notice any act or omission that, in the opinion of the
Company’s legal counsel, gives rise to a cause of action by the Company or its
Board personally against the employee to specifically enforce or restrain some
action for purpose of avoiding some loss or damage, or to recover losses or
damages, for an amount in excess of $10,000; (4) not correcting within thirty
(30) days after receipt of notice any act of dishonesty against the Company;
(5) failing within thirty (30) days after receipt of notice to cure any
violations of any covenants of the employee to maintain confidentiality of
Company information, properly use and return when required Company property, not
compete with Company business, or not solicit Company agents, employees or
customers contained in any employment or other agreement with the Company.    
(n)   “INCENTIVE AWARD” means the amount awarded and paid to a Participant
during a Performance Period that is based upon the Target Incentive Award and
the degree of achievement of Performance Goals for the Performance Period.    
(o)   “PARTICIPANT” means an Executive of the Company who is designated by the
Committee and approved by the Board for participation in the Plan for a
Performance Period.     (p)   “PERFORMANCE GOALS” means any one or more criteria
and objectives established by the Committee in accordance with Section 5.2,
which shall be approved by the Board and the Company’s shareholders (to the
extent required by Section 162(m) of the Code), and which must be satisfied
during a Performance Period as a condition of the Participant’s receipt of an
Incentive Award for such Performance Period.

3



--------------------------------------------------------------------------------



 



  (q)   “PERFORMANCE PERIOD” means the then-current fiscal year of ProCentury.  
  (r)   “PLAN” shall mean ProCentury Corporation Annual Incentive Plan.     (s)
  “PROCENTURY” shall mean the ProCentury Corporation.     (t)   “QUALIFIED
RETIREMENT” means at any time, unless otherwise defined in the notice of a
Target Incentive Award of the Participant, termination of a Participant’s
Service after the sum of the Participant’s (1) years of Service and (2) years of
age equals or exceeds seventy-five (75).     (u)   “SERVICE” means a
Participant’s employment or service with the Company in the capacity of an
Executive. The Participant’s Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders
Service to the Company or a change in the form of organization of ProCentury or
any Subsidiary for which the Participant renders such Service; provided,
however, the Service of a Participant shall be deemed to have terminated if the
Participant is demoted so that the Participant’s employment status is no longer
that of an Executive. Furthermore, a Participant’s Service shall not be deemed
to have terminated if the Participant takes any military leave, sick leave, or
other bona fide leave of absence approved by ProCentury or, if applicable, the
Subsidiary, provided, however, that if any such leave exceeds ninety (90) days,
on the ninety-first (91st) day of such leave the Participant’s Service shall be
deemed to have terminated unless the Participant’s right to return to Service
with the Company is guaranteed by statute or contract. The Participant’s Service
shall be deemed to have terminated either upon an actual termination of Service
or, if the Service is with a Subsidiary, upon that organization’s ceasing to be
a “Subsidiary” within the meaning of this Plan. Subject to the foregoing,
ProCentury, in its sole discretion, shall determine whether the Participant’s
Service has terminated and the effective date of such termination.     (v)  
“STOCK” means, at any date, the Common Shares of ProCentury, as adjusted from
time to time through such date for any change in the capital structure of
ProCentury, such as stock dividend, stock split, reverse stock split,
recapitalization, combination, reclassification or similar change.     (w)  
“SUBSIDIARY” means, at any time, any organization, corporate or noncorporate, in
an unbroken chain of organizations beginning with the Company if, at the time,
each of the organizations to the last organization in the chain owns 50 percent
or more of the total combined voting power of all classes’ capital stock or
other beneficial interests of such organization.

4



--------------------------------------------------------------------------------



 



  (x)   “TARGET INCENTIVE AWARD” means the target award established by the
Committee and approved by the Board for each Participant for an applicable
Performance Period. The target bonus will be expressed as a percentage of a
Participant’s base salary, based upon such criteria as may be established by the
Committee, or otherwise as the Committee may determine appropriate with input
from the CEO, and which shall be approved by the Company’s shareholders (to the
extent required by Section 162(m) of the Code).

SECTION 3.
ADMINISTRATION
     3.1 POWERS AND AUTHORITY. Except as specifically provided elsewhere in this
Plan, the Plan shall be administered by the Committee. The Committee shall
administer the Plan in accordance with any rules, policies, or procedures which
it deems appropriate. Subject to the provisions of the Plan, the Committee shall
have full and complete authority to: (a) construe, interpret and implement the
Plan; (b) prescribe, amend and rescind rules relating to the Plan; (c) exercise
all of the powers granted to it under the Plan; (d) make any factual
determination which it believes necessary or advisable for the administration of
the Plan; (e) determine the conditions subject to which the Incentive Awards may
be made or payable; and (f) make any other determinations which it believes
necessary or advisable for the administration of the Plan.
     3.2 DETERMINATIONS. All determinations made by the Committee shall be final
and binding upon all persons (subject only to the overall authority of Board),
including any Participant or Beneficiary or other person claiming through or on
behalf of such Participant. Such determinations need not be uniform and may be
made selectively among persons who receive, or are eligible to receive,
Incentive Awards under the Plan. The Committee is intended to have final
authority (subject to the overall authority of the Board) to determine which
Executives are Participants for each Performance Period under Section 4 and the
Target Incentive Awards, the applicable Performance Goals and the criteria and
objectives for determining Performance Goals for such Performance Periods under
Section 5. Notwithstanding anything to the contrary contained in this Plan, if
the Company is subject to Section 162(m) of the Code, any determination
regarding any Incentive Award with respect to any person constituting a “covered
employee” within the meaning of Section 162(m) of the Code shall be made by the
Committee.
     3.3 DELEGATION. The Committee may delegate to one or more of its members or
to any other person or persons such ministerial duties as it may deem advisable.
The Committee may also employ attorneys, consultants, accountants or other
professional advisors and shall be entitled to rely upon the advice, opinions or
valuations of any such advisors.
     3.4 BOOKS AND RECORDS. The Committee and others to whom the Committee has
delegated such duties shall keep a record of all their proceedings and actions
and shall maintain all such books of account, records and other data as shall be
necessary for the proper administration of the Plan.

5



--------------------------------------------------------------------------------



 



     3.5 INDEMNIFICATION. The Committee shall not be personally liable for any
action, interpretation or determination made with respect to the Plan or
Incentive Award made thereunder, and the Committee shall be indemnified and
protected by the Company with respect to any liability he or she may incur with
respect to any such action, interpretation or determination, to the extent
permitted by applicable law.
SECTION 4.
PARTICIPATION
     4.1 PARTICIPATION. Prior to the commencement of each Performance Period,
the Committee shall designate, subject to approval of the Board, the Executives
of the Company who are Participants for the Performance Period. Only those
Executives so approved shall be Participants for such Performance Period.
     4.2 CONTINUING PARTICIPATION. The designation or approval of an Executive
as a Participant for any Performance Period shall not entitle the Executive to
be a Participant for any subsequent Performance Period unless designated and
approved for that Performance Period.
SECTION 5.
TARGET INCENTIVE AWARDS,
INCENTIVE AWARDS AND PERFORMANCE GOALS
     5.1 IN GENERAL. Prior to the commencement of each Performance Period or as
soon as possible thereafter (but in no event later than ninety (90) days after
the commencement of the Performance Period), the Committee shall establish,
subject to approval of the Board, for each Participant the Target Incentive
Awards for such Performance Period, the applicable Performance Goals for such
Performance Period, and the amount of Incentive Award payable under the Plan
based on the degree of achievement of the applicable Performance Goals. The
Performance Goals established by the Committee and approved by the Board may be
different for each Performance Period. As soon as possible after the
establishment of the Target Incentive Awards and Performance Goals, each
Participant shall be notified in writing of the Target Incentive Awards and the
corresponding Performance Goals.
     5.2 CRITERIA FOR PERFORMANCE GOALS. The Committee shall establish, subject
to approval of the Board, for each Performance Period the Performance Goals upon
which the Target Incentive Awards will be based. For each Performance Period,
the Committee shall specify the criteria and objectives used to determine the
Performance Goals, including but not limited to the price of the Stock; market
share; sales; units sales volume; return on equity; assets, capital or sales;
economic profit; total shareholder return; costs; margins; earning(s) per share;
cash flow; customer satisfaction; pre-tax profit; operating profit; earnings
before interest and taxes; earnings before interest, taxes, depreciation and
amortization; debt/capital ratio; revenues from new product development;
percentage of revenues derived from designated lines of business; and any
combination of the foregoing. The Committee may establish minimum Performance
Goals that must be satisfied before an Incentive Award will be payable to a
Participant. The intent is that Target Incentive Awards will not, to the extent
possible, result in

6



--------------------------------------------------------------------------------



 



loss of a deduction by the Company under Section 162(m) of the Code, and to the
extent that the Company is subject to such Section 162(m), the terms and amounts
of Target Incentive Awards for employees constituting “covered employees” within
the meaning of Section 162(m) shall take into account the limits on deduction of
that Section.
     5.3 LIMIT ON INCENTIVE AWARDS. In no event may a Participant’s Incentive
Award actually determined for any Performance Period exceed 150 percent of the
Participant’s Target Incentive Award for that Performance Period without express
approval by the Board of such Incentive Award after determination of the actual
amount thereof, and unless the Board otherwise determines, payment of the amount
of any Incentive Award in excess of 150 percent of the Participant’s Target
Incentive Award shall be in shares of Stock or other property having a Fair
Market Value equal to such excess.
SECTION 6.
VALUATION AND PAYMENT OF INCENTIVE AWARDS
     6.1 AMOUNT OF AWARD. A Participant shall be eligible to receive payment of
a Target Incentive Award only to the extent that the Performance Goals for such
Target Incentive Award are achieved and the Target Incentive Award, as applied
against such Performance Goals, determines that all or some portion of such
Participant’s Target Incentive Award has been earned for the Performance Period.
As soon as practicable after the end of a Performance Period, the Committee
shall meet to review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so, to
calculate and certify in writing that amount of the Target Incentive Award
earned by each Participant for such Performance Period based upon such
Participant’s Target Incentive Award. The Committee shall then determine, or
under its direction determine, with input from the CEO, the amount of the
Incentive Award payable to each Participant and in so doing may use discretion
to decrease the Incentive Award based on the degree of achievement of the
applicable Performance Goals for each Performance Period, subject to any
limitations of any applicable provision of law, including Section 162(m) of the
Code.
     6.2 ADJUSTMENTS TO AMOUNT OF AWARD. Except as otherwise provided, below, a
Participant shall not be entitled to receive an Incentive Award for any
Performance Period unless in the Service of the Company for the entire
Performance Period through its Accounting Date:

  (a)   QUALIFIED RETIREMENT, DISABILITY, OR DEATH. Unless otherwise provided in
the Participant’s employment agreement with the Company or the Committee
otherwise provides with respect to the Target Incentive Award at the time it is
established for the Participant, a Participant whose Service ceases before the
end of a Performance Period because of Qualified Retirement, Disability, or
Death shall receive an Incentive Award after the end of the Performance Period
equal to the Incentive Award that the Participant would have received if the
Participant had been a Participant during the entire Performance Period,
prorated by multiplying such Incentive Award by the ratio of the number of
calendar

7



--------------------------------------------------------------------------------



 



      months of Service (disregarding fractions of less than a full calendar
month) completed by the Participant during the Performance Period to the total
number of calendar months in that Performance Period.

  (b)   CHANGE IN EMPLOYMENT STATUS. Unless otherwise provided in the
Participant’s employment agreement with the Company or the Committee otherwise
provides with respect to the Target Incentive Award at the time it is
established for the Participant, a Participant whose Service is deemed
terminated prior to the end of the Performance Period because of a demotion so
that the Participant’s employment status is no longer that of an Executive or
because of a leave exceeding ninety (90) days shall receive an Incentive Award
after the end of the Performance Period equal to the Incentive Award that the
Participant would have received if the Participant had been a Participant during
the entire Performance Period, prorated by multiplying such Incentive Award by
the ratio of the number of calendar months of Service (disregarding fractions of
less than a full calendar month) completed by the Participant during the
Performance Period to the total number of calendar months in that Performance
Period.     (c)   NEW EXECUTIVES. In the case of an Executive recently hired by
Company, the Committee shall have discretion, subject to approval of the Board,
to allow such Executive to participate in the Plan on a prorated basis.

SECTION 7.
MANNER OF PAYMENT
     Except as otherwise provided in this Plan, payment of each Incentive Award
will be made in a cash lump sum payment or, at the discretion of the Committee,
in Stock equal to the Fair Market Value of the amount of the Incentive Award.
Payment shall be made as soon as administratively possible after each Accounting
Date, but in no event later than the Annual Payment Date. Deposit of any sum in
any financial institution to the credit of any Participant or Beneficiary shall
constitute payment into the hands of that Participant or Beneficiary.

8



--------------------------------------------------------------------------------



 



SECTION 8.
FORFEITURE
     Unless otherwise provided in the Participant’s employment agreement with
the Company or the Committee otherwise provides with respect to the Target
Incentive Award at the time it is established for the Participant, any
Participant shall forfeit each Incentive Award for all Performance Periods if
required by applicable law or if the Participant is terminated For Cause as
determined by the Committee; and in such event, neither the forfeiting
Participant nor any Beneficiary shall be entitled to payment of any Incentive
Award that is unpaid with respect to any prior Performance Period or to any
Incentive Award for any current or future Performance Period.
SECTION 9.
AMENDMENT AND TERMINATION OF PLAN
     The Board may, at any time in its sole discretion, terminate or amend the
Plan, provided that no termination or amendment shall be made that will impair
the right of a Participant to receive an Incentive Award for any Performance
Period ending prior to the year in which the termination or amendment is
adopted, or if later, effective. No amendment adopted after the start of a
Performance Period may directly or indirectly increase the amount of the
Incentive Award or alter the performance criteria in a manner which will
increase any Incentive Award for such Performance Period.
SECTION 10.
MISCELLANEOUS PROVISIONS
     10.1 BENEFITS NOT GUARANTEED. No Participant is guaranteed that an
Incentive Award will be payable under the Plan as a result of the establishment
and maintenance of this Plan and such Participant’s participation in the Plan.
     10.2 NO RIGHT TO PARTICIPATE. No Executive or other person shall have any
claim or right to participate in or otherwise be granted an Incentive Award
under the Plan. The adoption of the Plan shall not constitute a contract between
the Company and a Participant. No designation of an Executive as a Participant
for all or any part of a Performance Period shall create a right to an Incentive
Award under the Plan for any other Performance Period.
     10.3 UNIFORMITY. Determinations under the Plan need not be uniform and may
be made selectively among persons who receive, or are eligible to receive,
awards under the Plan, whether or not such persons are similarly situated.
     10.4 EMPLOYMENT RIGHT. No Executive or other person shall have any claim or
right to be granted an Incentive Award under the Plan. Neither the Plan nor any
action taken hereunder shall be construed as giving any Executive any right to
be retained in the employ of

9



--------------------------------------------------------------------------------



 



the Company or to be entitled to any remuneration or benefits not set forth in
the Plan or interfere with or limit the right of the Company to terminate the
Participant’s employment at any time.
     10.5 ASSIGNMENT. Subject to the provisions of the Plan, no Incentive Award
granted under this Plan may be sold, transferred, pledged, assigned, encumbered
or otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. Payment of any amount due or to become due under this
Plan shall not be subject to the claims of creditors of the Participant or to
execution or garnishment or any other legal or equitable proceeding or process.
     10.6 UNFUNDED PLAN. The Plan shall at all times be unfunded, and no
provision shall at any time be made with respect to segregating assets of the
Company for payment of any benefits hereunder. No Participant or Beneficiary
shall have any interest in any particular assets of the Company by reason of the
right to receive a benefit under the Plan, and any such Participant shall have
only the rights of a general unsecured creditor of the Company. Nothing
contained in the Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant or Beneficiary.
     10.7 TAX WITHHOLDING. The Company shall have the right to deduct from all
amounts paid pursuant to the Plan any federal, state or local income or payroll
taxes required by law to be withheld with respect to such awards.
     10.8 NOTICES. Any notice or filing required or permitted to be give a
Participant shall be sufficient if in writing and sent through the U.S. Postal
Service, certified mail, return receipt requested, to the Participant or
Participant’s legal representative at the Participant’s last known mailing
address.
     10.9 SEVERABILITY. In the event that any provision of the Plan shall be
held illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision has not been included.
     10.10 GOVERNING LAW. The Plan, and all agreements hereunder, shall be
governed by the laws of the state of Ohio.
     10.11 EFFECTIVE DATE. The Plan shall be effective only upon the approval by
the shareholders of the Company in a manner consistent with the shareholder
approval requirements of Section 162(m) of the Code, and shall remain effective
until such time as it may be terminated pursuant to Section 9.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, ProCentury has adopted this amendment and restatement
of the Plan this                       day
of                                          , 2007.

            PROCENTURY CORPORATION
      By:                 Its:      

11



--------------------------------------------------------------------------------



 



         

PROCENTURY CORPORATION
ANNUAL INCENTIVE PLAN
BENEFICIARY DESIGNATION
To: Committee, the administrator of the ProCentury Corporation Annual Incentive
Plan
Pursuant to the ProCentury Corporation Annual Incentive Plan, the undersigned
hereby designates the following Beneficiary or Beneficiaries to receive any
benefits which may be payable under the Plan upon the undersigned’s death:

     
(1)
   
 
   
 
   
 
   
 
   
(2)
  If the Beneficiary or Beneficiaries named in (1) above is or are not living
when benefits become payable, then to:
 
   
 
   
 
   
 
   
 
   

This Beneficiary Designation revokes all prior designations made by the
undersigned and is subject to all the terms of the Plan.

                 
Dated:
               
 
               
 
          Participant    

12